Citation Nr: 1449791	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-10 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hiatal hernia with gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a psychiatric disorder, to include generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The Veteran had active duty service from October 1958 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for an anxiety disorder and denied an application to reopen service connection for a hiatal hernia.  

This case was initially before the Board in May 2014, when it reopened the service connection claim for hiatal hernia with GERD and remanded that issue and the psychiatric issue for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As an initial matter, the Board notes that it previously requested that all records since 2000 be obtained.  The Board notes that all VA records from Albuquerque, Denver, and Tucson VA Medical Centers since 2000 have been obtained, and that Tricare records from 1996 through 2001 were obtained.  In July 2014 correspondence, however, the Veteran indicated that he received psychiatric treatment with a Dr. L.L. in the 1990s.  A remand is necessary to aid the Veteran in obtaining those identified documents.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Stegall, supra.

The Board also finds that new VA examinations of the Veteran's hiatal hernia/GERD and psychiatric disability is necessary.  First, regarding GERD, the Veteran reported during a September 2014 examination that his hiatal hernia/GERD began in 1969-1970 while at the University of Minnesota, and the VA examiner noted that the last treatment for digestive issues was in 1985, three years prior to discharge from service.  The Veteran additionally noted that he treated his GERD with over-the-counter medications.  The examiner negatively opined on a relationship to service, but did not discuss the Veteran's lay evidence regarding initial treatment in 1969-70 and ongoing treatment during and after service with over-the-counter medications.  See Buchanan v Nicholson, 451 F.3d 1331 (Fed Cir. 2006) (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible).  Additionally, in an October 2014 informal hearing presentation, the Veteran's representative raised the issue of secondary service connection for hiatal hernia/GERD--secondary to the Veteran's service-connected sleep apnea, citing treatise information to support such a theory.  The September 2014 examiner did not address any secondary service connection theory of entitlement, and therefore, a remand is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  

With regards to the psychiatric disability claim, the September 2014 psychiatric examiner noted that the Veteran had been diagnosed with depression 15 years after his discharge from service.  The examiner, however, noted that under the DSM-5 criteria, the Veteran did not display psychiatric symptomatology for a current psychiatric diagnosis, but instead presented with "subclinical symptoms of depression."  Initially, the Board notes that for the purposes of this Veteran's appeal, the criteria that must be used for psychiatric diagnosis is the DSM-IV, not the DSM-5.  See 79 Fed. Reg. 45093 (Aug. 4, 2014).  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  Id.)  Moreover, the examiner did not discuss whether the Veteran's previous diagnosis of a generalized anxiety disorder was mis- or inappropriately diagnosed, and therefore, the potential exists that such a diagnosis was valid for service connection purposes even though that condition may have resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  Finally, the September 2014 psychiatric examiner did not address secondary service connection related to sleep apnea, as alleged by the Veteran and his representative in the October 2014 informal hearing presentation with supporting treatise information.  In light of these developments, the Board finds that a new VA examination is necessary at this time.  See Barr, supra; Jones, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment that he may have had for his hiatal hernia/GERD and psychiatric disorders, which is not already of record, to include Dr. L.L. in the 1990s for his psychiatric disorder.  After securing the necessary releases, attempt to obtain and associate those identified records with the claims file.  If any putative records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA gastrointestinal examination in order to determine whether any hiatal hernia or GERD is related to his period of military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should opine whether any gastrointestinal disorder, to include hiatal hernia/GERD, more likely, less likely, or at least as likely as not (50 percent or greater probability) is related to the Veteran's military service.  The Veteran's lay statements regarding symptomatology he experienced during and after service, to include his statements of continuity of symptomatology should also be discussed, particularly his statements that he self-medicated his symptoms with over-the-counter medications.  The examiner should additionally address the Veteran's statements that his symptoms began in 1969-70 while he was teaching at the University of Minnesota, and has in fact been ongoing since that time.  

The examiner should finally address whether the Veteran's in-service evidence of digestive issues in 1985, as noted by the previous examiner, are initial manifestations of the Veteran's currently demonstrated disorder, particularly in light of his lay statements of continuity/chronicity in the claims file.

Specifically, the medical reasons for accepting or rejecting the Veteran's theories of entitlement and his report of continued symptoms since service should be set forth in detail.  The examiner should additionally address the February 2010 and September 2014 VA examination findings.

Then, the examiner should opine whether any hiatal hernia/GERD disorder has been (a) caused by or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected sleep apnea.  In so discussing, the examiner should specifically reference and discuss the treatise information provided by the Veteran and his representative in the October 2014 informal hearing presentation.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA psychiatric disability examination to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include any anxiety disorder and depression.  This should be done using the DSM-IV criteria.  79 Fed. Reg. at 45094.

The examiner should particularly address whether any previous diagnosis in the claims file, to include generalized anxiety disorder and/or depression, were either mis- or inappropriately diagnosed, and if so, explain the reasoning for that finding.  

(If either of those diagnoses is not made, and the examiner cannot state with certainty that the previous disability was mis- or inappropriately diagnosed, then the examiner is to take that previous diagnosis as valid, even though the condition has resolved.  The examiner should then opine as below regarding that resolved condition.)  

Then, the examiner should provide an opinion as to whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.

The Veteran's lay statements regarding symptomatology he experienced during and after service, to include his statements of continuity of symptomatology should also be discussed; the examiner should also specifically discuss the Veteran's contentions/assertions found in his November 2009 statement.  Specifically, the medical reasons for accepting or rejecting the Veteran's theories of entitlement and his report of continued symptoms since service should be set forth in detail.  

The examiner should additionally address Dr. D.L.S.'s April 2011 letter, which notes treatment in 1983 while the Veteran was in service.  Finally, the examiner should address any other relevant evidence in the claims file with regards to the psychiatric disability claim.  

Then, the examiner should opine whether any psychiatric disorder is (a) caused by or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected sleep apnea.  In so discussing, the examiner should specifically reference and discuss the treatise information provided by the Veteran and his representative in the October 2014 informal hearing presentation.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claims of service connection for a hiatal hernia with GERD and a psychiatric disorder, to include a generalized anxiety disorder.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

